DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-18 responded on March 05, 2021 are pending, claims 1, 6, 8, 12-14 and 18 are amended, and claims 4-5, 10-11, and 16-17 are canceled.
Response to Arguments
Applicant’s arguments, see pg. 8-9, filed March 05, 2021, with respect to the rejection(s) of claim 1 have been considered but are moot because the arguments do not apply to any of the additional reference being used in the current rejection.
Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites "Forwarding Information Database (FIB)", it should read as "Forwarding Information Base (FIB)".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 6, 8-9 and 12-15 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skerry et al. (US 2017/0093677 A1, hereinafter "Skerry") in view of Bhaskar et al. (US 2017/0359259 A1, hereinafter "Bhaskar") and Witkowski et al. (US  6,665,733 B2, hereinafter "Witkowski").
Regarding claim 1, Skerry discloses peripheral card for distributing one or more packets, comprising:
a peripheral interface configured to communicate with a host system having a controller and to receive one or more packets from the host system (Skerry, [0041-42] Fig. 4 a network interface controller (i.e. peripheral interface) couples with compute platform  (i.e. host system) with a SDN controller and receive packets);
a processor unit configured to process the one or more packets according to configuration information provided by the controller (Skerry, [0030-34, 0126-0130] an Ethernet controller include at least one processor (i.e. the processor unit) to perform packet processing based on the flow ID where the packet identifying metadata comprises a QoS class (i.e. configuration information));
a packet processing engine configured to route the one or more packets according to a flow table established via the processor unit (Skerry, [0041, 46-47] Fig. 4  a network interface controller may further include a flow table and flow classifier (i.e. packet processing engine) for packet processing operation, the flow classifier may perform in a network interface controller similar to the flow classifier in the host system); and
(Skerry, [0044] Fig. 4 ports (i.e. network interface) forward the packets to appropriate destination), wherein the packet processing engine is further configured to: determine whether a packet has a matching flow entry in the flow table (Skerry, [0052] the SDN determines packets matching flow table entries); 
Skerry discloses the networking stack is located in kernel mode but does not explicitly disclose configured to establish a flow table by software codes deployed on an operating system configured to run on the processor unit, wherein the flow table comprises packet routing information;
Bhaskar from the same field of endeavor discloses processor unit configured to establish a flow table by software codes deployed on an operating system configured to run on the processor unit, wherein the flow table comprises packet routing information; (Bhaskar, [0011, 0046] Processor may be any type of Central Processing Unit
(CPU), microprocessor, or processing logic that interprets Instructions may be executed by processor to use, the custom match field in the flow table entry to match against a packet match field in a received packet. Software defined networking enabled device consults a flow table(s) for forwarding packets in the data plane. Each forwarding rule (flow entry) includes an action that dictates how traffic (i.e. routing information)). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified classify packets based on the flow table disclosed by Skerry and traffic flow policy disclosed by Bhaskar with a 
Skerry in view of Bhaskar does not explicitly disclose after the packet processing engine determines that the packet has no matching flow entry in the flow table, raise an interrupt to the processor unit. 
Witkowski from the same field of endeavor discloses disclose after the packet processing engine determines that the packet has no matching flow entry in the flow table, raise an interrupt to the processor unit (Witkowski, Col 20 ln. 15-20 ln. 49-50 looking up the source MAC address in the hash table 654 and subsequently managing traffic flow through the bonded ports, Normally, if the source and assigned port numbers do not match, the generates an interrupt to the CPU).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified classify packets based on the flow table disclosed by Skerry and traffic flow policy disclosed by Witkowski with a motivation to make this modification in order to increase the available bandwidth between any two network communication devices without substantial modification (Witkowski, Col. 1, Ln. 59-62).
Regarding claim 2, Skerry further discloses wherein the one or more packets are generated by virtual machines contained by the host system (Skerry, Fig. 4 [0040-44] virtual machine located in the host system generates the packets).
Regarding claim 3, Skerry further discloses wherein the configuration information initializes the processor unit to establish the flow table (Skerry, [0051] flow table maybe implemented by the processor unit of network interface).
(Skerry, [0041-42] Fig. 4 a network interface controller (i.e. peripheral interface) couples with compute platform (i.e. host system) with a SDN controller to receive and sent packets); Skerry does not explicitly disclose process the packet by software codes to determine a flow entry corresponding to the packet; and update the flow entry into the flow table.
Bhaskar discloses process the packet by software codes to determine a flow entry corresponding to the packet (Bhaskar, [0017] SDN controller may determine how packets should flow through the network devices of network system); and
update the flow entry into the flow table (Bhaskar, [0012] Using the OpenFlow protocol, the controller may add, update, and delete flow entries in flow tables).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified classify packets based on the flow table disclosed by Skerry and traffic flow policy disclosed by Bhaskar with a motivation to make this modification in order to provide packet matching independently of any network protocol implementation. (Bhaskar, [0014]).
Regarding claim 8, Skerry discloses a method for distributing one or more packets performed by a virtual switch provided on a peripheral card that communicates with a host system having a controller, the method comprising:
receiving one or more packets from the host system (Skerry, [0041] a network interface controller (i.e. peripheral interface) couple with host operating system to perform packets processing);
(Skerry, [0030-31] an embedded processor on the network controller to perform packet processing based on the label (i.e. configuration information));
routing the one or more packets according to a flow table unit (Skerry, [0041] SDN perform packet processing operation based on the flow table via the processor unit on the network controller); and
distributing the routed packets (Skerry, [0044] ports (i.e. network interface) forward the packets to appropriate destination), wherein processing the one or more packets according to configuration information provided by the controller further comprises: determining whether a received packet has a matching flow entry in the flow table (Skerry, [0052] the SDN determines packets matching flow table entries). 
Skerry discloses the networking stack is located in kernel mode but does not explicitly disclose configured to establishing a flow table by software codes deployed on an operating system configured to run on the peripheral card, wherein the flow table comprises packet routing information;
Bhaskar from the same field of endeavor discloses configured to establishing a flow table by software codes deployed on an operating system configured to run on the peripheral card, wherein the flow table comprises packet routing information (Bhaskar, [0011, 0046] Processor may be any type of Central Processing Unit
(CPU), microprocessor, or processing logic that interprets Instructions may be executed by processor to use, the custom match field in the flow table entry to match against a packet match field in a received packet. Software defined networking enabled device consults a flow table(s) for forwarding packets in the data plane. Each forwarding rule (flow entry) includes an action that dictates how traffic (i.e. routing information)). 
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified classify packets based on the flow table disclosed by Skerry and traffic flow policy disclosed by Bhaskar with a motivation to make this modification in order to provide packet matching independently of any network protocol implementation (Bhaskar, [0014]).
Skerry in view of Bhaskar does not explicitly disclose raising an interrupt to a processor unit that runs the operating system, after determining that the received packet has no existing flow entry in the flow table. 
Witkowski from the same field of endeavor discloses disclose raising an interrupt to a processor unit that runs the operating system, after determining that the received packet has no existing flow entry in the flow table (Witkowski, Col 20 ln. 15-20 ln. 49-50 looking up the source MAC address in the hash table 654 and subsequently managing traffic flow through the bonded ports, Normally, if the source and assigned port numbers do not match, the generates an interrupt to the CPU).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified classify packets based on the flow table disclosed by Skerry and traffic flow policy disclosed by Witkowski with a motivation to make this modification in order to increase the available bandwidth between any two network communication devices without substantial modification (Witkowski, Col. 1, Ln. 59-62).
(Skerry, [0051] flow table maybe implemented by the processor unit of network interface).
Regarding claims 12-15 and 18, these claims recite “a method for distributing one or more packets performed by a virtual switch provided on a peripheral card that communicates with a host system having a controller”, “a communication system” and “a non-transitory computer readable medium” that disclose similar steps as recited by the claims 1-3 and 6, thus are rejected with the same rationale applied against claims 1-3, and 6 as presented above.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skerry et al. (US 2017/0093677 A1, hereinafter "Skerry") in view of Bhaskar et al. (US 2017/0359259 A1, hereinafter "Bhaskar") and Witkowski et al. (US  6,665,733 B2, hereinafter "Witkowski") as applied to claim 1 above, and further in view of Gorja et al. (US 2016/0337232 A1, hereinafter "Gorja").
Regarding claim 7, Skerry does not explicitly disclose wherein the configuration information comprises at least one of a Forwarding Information Database (FIB), an Address Resolution Protocol (ARP) table, and an Access Control List (ACL) rules.
Gorja from the same field invention discloses wherein the configuration information comprises at least one of a Forwarding Information Database (FIB), an Address Resolution Protocol (ARP) table, and an Access Control List (ACL) rules (Gorja, [0004] one or more additional functions in a datapath typically involves adding one or more lookup tables. For example, a generic L3 (layer 3) router has at least 6 tables, namely, Port/VLAN (Port/Virtual Local Area Network), ACL/PBR ( Access Control List/Policy Based Routing), FIB (Forwarding Information Base), multicast forwarding, ARP (Address Resolution Protocol)).	
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified classify packets based on the flow table disclosed by Skerry,  Bhaskar and Witkowski forwarding table disclosed by Gorja with a motivation to make this modification in order to datapath throughput (Gorja, [0006]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315.  The examiner can normally be reached on Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415